Carpinello, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered December 11, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review three determinations of respondent denying petitioner’s requests for parole.
Petitioner is serving a prison sentence of nine years to life for his conviction of the murder of a teenager in 1979. Petitioner’s first appearance before respondent came in 1992, after which respondent denied petitioner’s parole request. Petitioner challenged that determination by two CPLR article 78 proceedings, resulting in two de novo hearings and subsequent denials. Petitioner then appeared before respondent on April 2, 1996, April 30, 1996 and June 3, 1996; all of these appearances resulted in denials of parole. After unsuccessful administrative appeals of all three determinations, petitioner commenced this CPLR article 78 proceeding. Upon Supreme Court’s dismissal of the petition, this appeal ensued.
The Attorney-General has advised this Court that petitioner has reappeared before respondent on February 3, 1998 and his request for parole was again denied. Therefore, this appeal is moot and should be dismissed (see, Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703; Matter of Bey v Russi, 232 AD2d 686). Petitioner’s claim that this proceeding represents an exception to the mootness doctrine has been examined and found to be without merit.
Mikoll, J. P., Mercure, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.